Citation Nr: 1456584	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-27 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a left ankle injury.

5.  Entitlement to service connection for diabetes mellitus, type 2.

6.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1989 to April 1993, with service in Southwest Asia from October 1990 to April 1991.  The Veteran had additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for tinnitus, bilateral hearing loss, residuals of a left ankle injury, diabetes mellitus, type 2, and a gastrointestinal disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's hemorrhoids had an onset during service.

CONCLUSION OF LAW

Service connection for hemorrhoids is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Hemorrhoids

The Veteran seeks entitlement to service connection for hemorrhoids.  He asserts this disorder began during service and has continued post service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Importantly, the Board notes that Veteran's service treatment records could not be located.  All available procedures were followed, but it was determined that further attempts would be futile.  See December 2009 Letter.  The Board recognizes that, in such cases where service records are missing, there is a heightened obligation to assist the Appellant in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.  The December 2009 Letter notified the Veteran regarding the unavailability of these service treatment records.  Thus, the Board determines that the provisions regarding notice to the Veteran of the unavailability of records have also been followed.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see also 38 C.F.R. § 3.159(e).

Facts

The Veteran testified during the June 2014 Board Hearing that his hemorrhoids began during his first year in service.  See June 2014 BVA Hearing Transcript, pages 18-20.  He indicated that he sought treatment at the time, was diagnosed with hemorrhoids, and was placed on light duty for a period of two weeks.

The Veteran testified that post service, he still experiences hemorrhoids, but has not had any surgery.  Id. 

Post-service records indicate the Veteran was diagnosed with hemorrhoids in a November 2008 private treatment record.

The Veteran was afforded a VA examination in July 2010.  The Veteran reported having hemorrhoids and indicated he had not had surgery.  Examination revealed external hemorrhoids present, with no bleeding, thrombosis, prolapse, or fissure.  He was diagnosed with external hemorrhoids, no bleeding or thrombosis.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of external hemorrhoids.  See July 2010 VA examination.  

Service records are not available.  However, the Veteran testified that the onset of his hemorrhoids was in his first year of service.  The Veteran is competent to report and identify hemorrhoids, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that he experienced hemorrhoids during and post service. The Board finds his report of a problem with hemorrhoids since service to be credible.  There is nothing in the record that contradicts the Veteran's assertions and all the evidence establishes that the hemorrhoids had an onset during his active service. 

The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Resolving all doubt in the Veteran's favor, the Board finds that the evidence indicates the Veteran's hemorrhoids had an onset during service.  As such, the Veteran's service-connection claim is granted.


ORDER

Entitlement to service connection for hemorrhoids is granted.



REMAND

The Veteran seeks entitlement to service connection for tinnitus, bilateral hearing loss, residuals of a left ankle injury, diabetes mellitus, type 2, and a gastrointestinal disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Diabetes Mellitus, Type 2

The Veteran asserts that his diabetes mellitus, type 2, is due to his time in service or in the alternative, is due to his gastrointestinal disorder.  Specifically, he claims that his diabetes mellitus, type 2, is due to the medications and vaccines administered to him while serving in Southwest Asia.  He also asserts that his fluctuating weight during service, due to his gastrointestinal disorder, caused his diabetes mellitus, type 2.  See June 2014 BVA Hearing Transcript, page 22.

The Veteran has been diagnosed with diabetes mellitus, type 2.  See July 2010 VA examination.  However, to date, no medical opinion regarding the etiology of his diabetes mellitus, type 2, has been obtained.  On remand, a medical opinion should be obtained.

Gastrointestinal Disorder

The Veteran asserts his gastrointestinal disorder began during service as a result of a medication that was given to him to prevent side effects from exposure to nerve agents.  See June 2014 BVA Hearing Transcript, page 16.

During a July 2010 VA examination, the Veteran was diagnosed with a history of chronic diarrhea.  However, to date, no medical opinion regarding the etiology of his chronic diarrhea has been obtained.  On remand, a medical opinion should be obtained.

Bilateral Hearing Loss/Tinnitus

The Veteran asserts that his bilateral hearing loss and tinnitus are due to exposure to acoustic trauma during service.  The Veteran's MOS is combat engineer.  Exposure to military noise during service is established.  

During the June 2014 Hearing, it was noted that the Veteran was scheduled for a hearing test the following month at the VA Outpatient Clinic in Tulsa.  See June 2014 BVA Hearing Transcript, page 23.  However, this record is not associated with the claims file.  Furthermore, there are no updated treatment records in the claims file, subsequent to May 2013.  On remand, the hearing test, as well as any updated treatment records should be associated with the claims file.

Left Ankle Disorder

In light of evidence indicating that the Veteran utilizes an ankle brace and a private treatment record noting inflammatory pain, the Board finds that a medical opinion should be obtained. 

All Claimed Disorders

The Veteran testified during the June 2014 Hearing that he receives treatment from a private physician.  See June 2014 BVA Hearing Transcript, page 23.  These records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records, particularly those from Tulsa VA Outpatient Center, to include a hearing test conducted in approximately July 2014.

Additionally, records should be obtained from the private physician identified by the Veteran during the June 2014 Board Hearing - Dr. P. at St. John's.  See June 2014 BVA Hearing Transcript, page 23.  

All attempts to secure this evidence must be documented in the claims file.  If the records are not obtainable, the RO/AMC must notify the Veteran and his representative and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Obtain an addendum medical opinion for the Veteran's diabetes mellitus, type 2.  If deemed necessary by the examiner, afford the Veteran a VA examination for his diabetes mellitus, type 2.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a) the Veteran's diabetes mellitus, type 2, is causally or etiologically due to service, or had an onset during service, to include as due to medications and vaccines administered to him while serving in Southwest Asia;

b) the Veteran's diabetes mellitus, type 2, is caused by OR aggravated (beyond a natural progression) by a gastrointestinal disorder.  The Veteran contends that 
his fluctuating weight during service, due to his gastrointestinal disorder, caused his diabetes mellitus.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The Veteran's service treatment records are unavailable so the examiner is to accept as fact that the Veteran experienced gastrointestinal symptoms during service including bouts of diarrhea, and he experienced fluctuating weight during service.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Obtain an addendum medical opinion for the Veteran's claimed chronic diarrhea/gastrointestinal disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his gastrointestinal disorder.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any gastrointestinal disorder had an onset during service, or is causally or etiologically due to service, to include medication taken to prevent side effects from exposure to nerve agents; or,

b) that the Veteran's current gastrointestinal disorder is due to an undiagnosed illness from Persian Gulf service. 

The Veteran's service treatment records are unavailable so the examiner is to accept as fact that the Veteran experienced gastrointestinal symptoms during service including bouts of diarrhea. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Obtain an addendum medical opinion for the Veteran's claimed left ankle disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his left ankle disorder.  

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any current left ankle disorder is etiologically due to service in light of February 2013 VA treatment records that note that the Veteran "uses [an] ankle brace at times" and complains of left ankle pain and a September 2009 Med Center record that notes a diagnosis of "inflammatory [left] ankle pain."  The Veteran's service treatment records are unavailable so the examiner is to accept as fact that the Veteran sustained a stress fracture of the left ankle that required a cast during service.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

5.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

		(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


